DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments and remarks in the reply filed 3/11/2022 have been acknowledged and entered.  Claims 1 and 6-13 are pending. Claims 2-5 are canceled; claim 6 is withdrawn. Claims 7-13 have been added by this amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (JP 2001-293443), and further in view of Zheng et al. (US 2002/0179852).
Regarding Claim 13:  Hirano teaches a method comprising: supplying a processing liquid to a substrate; and irradiating the substrate with ultraviolet rays having a wavelength of 200 nm or less before supplying the liquid so that the substrate is destaticized (see abstract and [005]).  Hirano does not expressly disclose that the substrate is irradiated under an inert gas atmosphere having an oxygen concentration lower than that of air.  However, Zheng teaches a similar method for processing a substrate wherein, in order to neutralize the static electricity accumulated on the substrate, the substrate is irradiated with ultraviolet rays in an inert gas such as nitrogen to maintain the chamber environment moisture-free [0026, 0030]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hirano by irradiating the substrate under an inert gas atmosphere to destaticize the substrate, as taught by Zheng.

Allowable Subject Matter
Claims 1 and 7-12 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest the processing method having all the features set forth in the aforementioned claims.  The closest prior art of record is that of Hirano who teaches a method of irradiating the substrate before supplying the processing liquid to the substrate in order to destaticize the substrate.  However, Hirano does not anticipate or fairly suggest the performing the first irradiation step under a first inert gas atmosphere having a first oxygen concentration, and performing a second irradiation step under a second inert gas atmosphere having a second oxygen concentration lower than the first oxygen concentration as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 3/11/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 102 has been withdrawn.  Applicant has argued that new independent claim 13 is not taught by the cited prior art.  However, this is not found persuasive as Hirano in view of Zheng appear to teach the limitations of claim 13, as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714